Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.
A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated by claims 1-19 of U.S. Patent No. 11,250,606.
Regarding independent claim 1 of the instant application, although the conflicting claim is not identical, the claims are not patentably distinct because application claim 1 is generic to all that is recited in patent claim 1; that is, the instant application claim is anticipated by the patent claim because it contains all the limitations of application claim 1, which is therefore an obvious variant thereof.
An illustration of the claim correspondence is as follows:
U.S. Patent No. 11,250,606
Instant Application
1. A method comprising collecting image data from an environment, comprising collecting a first set of image data from a first imaging device and a second set of image data from a second imaging device; collecting spatial information corresponding to the image data; synchronizing spatial information of a plurality of imaging devices including at least the first imaging device and the second imaging device; selecting a sanitization image region in the image data based at least in part on the spatial information, comprising: selecting a first sanitization image region in the first set of image data from the first imaging device based at least in part on the spatial information, and translating spatial information of the sanitization image region to the second set of image data from the second imaging device and selecting a second sanitization image region in the second set of image data; and applying image sanitization to the sanitization image region thereby generating sanitized image data, comprising applying image sanitization to the first sanitization image region and the second sanitization image region.
1. A method comprising collecting image data from an environment;



collecting spatial information corresponding to the image data; 



selecting a                                     sanitization image region in the image data based at least in part on the spatial information;









and applying image sanitization to the sanitization image region thereby generating sanitized image data.


The limitations of independent claims 17 and 19 of the instant application are substantially similar to those of instant application claim 1, and are similarly rejected based on their correspondence to patent claims 16 and 18, respectively.  A summary of all conflicting claims, including dependent claims, is as follows:
Instant Application
1
2
3
4
5
6
7
8
9
10
Patent No. 11,250,606
1
2
3
4
5
6
1
7
8
9


Instant Application
11
12
13
14
15
16
17
18
19
20
Patent No. 11,250,606
10
11
12
13
14
15
16
17
18
19



Claim Objections
Claim 2 is objected to because of a minor typographical error: this claim recites dependency from itself, which should be amended to depend from claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
This claims recites “wherein object is one from…;” however, there this claim depends from claim 1, which has no object that would provide antecedent basis for this limitation.  It is believed that this claim was intended to depend from claim 10, which recites “an object” – in which case, this claim would need to be amended to 1) recite dependency from claim 10, and 2) recite --wherein the object is one from--.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 10-15, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moloney (U.S. Patent Application Publication No. 2020/0098096), referred herein as Moloney.
Regarding claim 1, Moloney teaches a method comprising collecting image data from an environment (para 29, lines 7-9; para 49, lines 1-6); collecting spatial information corresponding to the image data (para 31, lines 1-4; para 49, lines 7-10; para 50, lines 1-6); selecting a sanitization image region in the image data based at least in part on the spatial information (para 32, lines 1-10; para 49, lines 11-18; para 50, lines 7-15); and applying image sanitization to the sanitization image region thereby generating sanitized image data (para 33, lines 5-11; para 34, lines 1-4; para 53, lines 16-29).
Regarding claim 2, Moloney teaches the method of claim 1, wherein selecting the sanitization image region in the image data comprises determining a reference sanitization spatial region defined spatially relative to the image data and selecting pixels in the image data based on spatial position of the pixels relative to the reference sanitization spatial region, wherein the pixels selected define the sanitization image region (para 32, lines 1-10; para 36, lines 1-11; para 49, lines 11-18; para 50, lines 7-15).
Regarding claim 5, Moloney teaches the method of claim 2, wherein selecting the pixels in the image data based on spatial position of the pixels relative to the reference sanitization spatial region comprises detecting an object intersecting with a position defined to intersect the reference sanitization spatial region, and selecting the pixels associated with the object (para 25, lines 1-10; para 32, the last 9 lines; para 35, lines 8-12).
Regarding claim 10, Moloney teaches the method of claim 1, further comprising detecting an object registered for image sanitization and wherein selecting the sanitization image region comprises selecting the sanitization image region based on location of the object in the image data (para 23, lines 1-12; para 32).
Regarding claim 11, Moloney teaches the method of claim 10, wherein the object is one from the group comprising: an automatic teller machine, a document, a personal computer device (para 23, lines 1-12 and the last 4 lines).
Regarding claim 12, Moloney teaches the method of claim 1, wherein selecting a sanitization image region in the image data comprises detecting person-object interaction and setting the sanitization image region according to the person object interaction (para 35).
Regarding claim 13, Moloney teaches the method of claim 1, wherein selecting the sanitization image region in the image data comprises detecting a sanitization marker in the image data and positioning the sanitization image region according to the at least one sanitization marker (para 32; para 49, lines 7-18).
Regarding claim 14, Moloney teaches the method of claim 1, further comprising setting sanitization configuration, wherein the sanitization configuration specifies a reference sanitization spatial region in the image data collected; and wherein selecting the sanitization image region comprises selecting pixel values in the image data based on relative position of pixel values to the defined reference sanitization spatial region (para 32, lines 1-10; para 36, lines 1-11; para 49, lines 11-18; para 50, lines 7-15).
Regarding claim 15, Moloney teaches the method of claim 1, wherein applying image sanitization to the sanitization image region comprises redacting the pixel values at least for pixel values within the sanitization image region (para 19, the last 9 lines).
Regarding claims 17 and 18, the limitations of these claims substantially correspond to the limitations of claims 1 and 2, respectively (except for the processor, memory, and instructions of claim 17, which are disclosed by Moloney, fig 7, processor 712, memory 728, and instructions 732); thus they are rejected on similar grounds as their corresponding claims.
Regarding claims 19 and 20, the limitations of these claims substantially correspond to the limitations of claims 1 and 2, respectively (except for the processor, memory, and instructions of claim 19, which are disclosed by Moloney, fig 7, processor 712, memory 728, and instructions 732); thus they are rejected on similar grounds as their corresponding claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Moloney, in view of Geisner et al. (U.S. Patent Application Publication No. 2012/0206452), referred herein as Geisner.
Regarding claim 3, Moloney teaches the method of claim 2, wherein selecting the pixels in the image data based on spatial position of the pixels relative to the reference sanitization spatial region comprises selecting the pixels in the image data that are defined to be spatially related to the reference sanitization spatial region (para 36, lines 1-11; para 50, lines 1-15).  Maloney does not explicitly teach selecting pixels behind the region.
Geisner teaches a method comprising collecting image data of an environment and spatial information corresponding to the image data, selecting an image region in the image data based on the spatial information by determining a reference spatial region defined spatially relative to the image data, and applying image processing to the image region (para 42; para 81, lines 1-12; para 88; para 146, lines 1-17), and further comprising selecting pixels in the image data defined to be spatially behind the reference spatial region (fig 10, pixels 940 and the 3D reference region including object 936; para 149).  It would have been obvious to one of ordinary skill in the art to make a front/behind determination in Moloney because as known in the art, and shown in Geisner, this improves object recognition efficiency despite processing an increasingly complex spatial region due to object occlusion (see, for example, Geisner, para 47; para 134, lines 1-6).
Regarding claim 4, Moloney teaches the method of claim 2, wherein selecting the pixels in the image data based on spatial position of the pixels relative to the reference sanitization spatial region comprises selecting the pixels in the image data that are defined to be spatially related to the reference sanitization spatial region (para 36, lines 1-11; para 50, lines 1-15).  Maloney does not explicitly teach selecting pixels in front of the region.
Geisner teaches a method comprising collecting image data of an environment and spatial information corresponding to the image data, selecting an image region in the image data based on the spatial information by determining a reference spatial region defined spatially relative to the image data, and applying image processing to the image region (para 42; para 81, lines 1-12; para 88; para 146, lines 1-17), and further comprising selecting pixels in the image data defined to be spatially in front of the reference spatial region (fig 10, pixels 932 and the 3D reference region including object 936; para 148).  It would have been obvious to one of ordinary skill in the art to make a front/behind determination in Moloney because as known in the art, and shown in Geisner, this improves object recognition efficiency despite processing an increasingly complex spatial region due to object occlusion (see, for example, Geisner, para 47; para 134, lines 1-6).
Regarding claim 6, Moloney teaches the method of claim 2, wherein the reference sanitization spatial region defines an area within the environment; and wherein selecting the pixels in the image data based on spatial position of the pixels relative to the reference sanitization spatial region comprises selecting the pixels in the image data that are defined to be spatially within the area of the reference sanitization spatial region (para 36, lines 1-11; para 50, lines 1-15).  Maloney does not explicitly teach that the region defines a volume within the environment, and selecting pixels that are spatially within the volume of the region.
Geisner teaches a method comprising collecting image data of an environment and spatial information corresponding to the image data, selecting an image region in the image data based on the spatial information by determining a reference spatial region defined spatially relative to the image data, and applying image processing to the image region (para 42; para 81, lines 1-12; para 88; para 146, lines 1-17), wherein the region defines a volume within the environment, and pixels are selected that are spatially within the volume of the region (fig 10, pixels 932 and 940 and the 3D reference region including object 936; para 147, the last 18 lines).  It would have been obvious to one of ordinary skill in the art to consider the spatial relationship of pixels within the volume of the reference region in Moloney because as known in the art, and shown in Geisner, this improves object recognition efficiency despite processing an increasingly complex spatial region due to object occlusion (see, for example, Geisner, para 47; para 134, lines 1-6).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Moloney, in view of Porat et al. (U.S. Patent Application Publication No. 2020/0202541), referred herein as Porat.
Regarding claim 9, Moloney teaches the method of claim 1, wherein selecting a sanitization image region in the image data based at least in part on the spatial information comprises at a first instance detecting an object in the environment and selecting the sanitization image region to include image data of the object (para 23, lines 1-12; para 32); tracking the object from the first instance within the image data and applying image sanitization to image data of the object (para 32, lines 1-10; para 49, lines 11-18; para 50, lines 7-15).  Maloney does not teach tracking the object backwards from the first instance, and tracking the object forwards from the first instance.
Porat teaches a method comprising collecting image data and spatial information from an environment, and applying object recognition to a region of the environment (paras 20 and 21), and further comprising tracking the object backwards from the first instance, and tracking the object forwards from the first instance (paras 33-35).  It would have been obvious to one of ordinary skill in the art to track objects forwards and backwards from the first instance because as known in the art, and taught by Porat, this helps prevent the loss of object recognition as conditions in the environment change, thereby improving the object recognition and image processing (see, for example, Porat, paras 22 and 23).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Moloney, in view of Kimura et al. (U.S. Patent Application Publication No. 2019/0355100), referred herein as Kimura.
Regarding claim 16, Moloney teaches the method of claim 1, wherein applying image sanitization to the sanitization image region comprises transmitting pixel values within the sanitization image region (para 53, the last 11 lines).  Moloney does not teach encrypting the pixel values.
Kimura teaches a method comprising collecting image data and spatial information from an environment and applying image sanitization to a selected sanitization region (para 20; paras 68 and 69; para 101; para 117, lines 1-7), wherein applying image sanitization to the sanitization image region comprises encrypting pixel values within the sanitization image region (para 101; para 117, lines 7-19).  It would have been obvious to one of ordinary skill in the art to encrypt the pixel values because as is well-known in the art, and shown in Kimura, this protects the privacy and integrity of transmitted data such that only an intended recipient can access the data (see, for example, Kimura, para 135).

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the double patenting rejections are overcome.  The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 7, the prior art teaches claim 1, and further teaches collecting image data from a plurality of image devices collecting data on the same environment at the same time, and applying image sanitization to each of the image regions selected in the image data from each device (see, for example, Moloney, fig 1; para 15, lines 1-10; para 22, lines 1-5; para 32, lines 1-10; para 50, lines 1-15).  In the context of claims 1 and 7 as a whole, however, the prior art does not teach the method of claim 1, further comprising, wherein collecting image data comprises collecting a first set of image data from a first imaging device and a second set of image data from a second imaging device, synchronizing spatial information of the plurality of imaging devices, and wherein selecting a sanitization image region in the image data comprises  selecting a first sanitization image region in the first set of image data from the first imaging device based at least in part on the spatial information, and translating spatial information of the sanitization image region to the second set of image data from the second imaging device and selecting a second sanitization image region in the second set of image data, wherein applying image sanitization to the sanitization image region comprises applying image sanitization to the first sanitization image region and the second sanitization image region.  Thus claim 7 comprises allowable subject matter.
Regarding claim 8, this claim comprises allowable subject matter insomuch as it depends from claim 7, which comprises allowable subject matter.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kaur (U.S. Patent No. 9,350,914); Methods of enforcing privacy requests in imaging systems.
Rao (U.S. Patent Application Publication No. 2017/0076572); Privacy masking video content of alarm exceptions and mask verification.
Shim (U.S. Patent Application Publication No. 2018/0234665); On screen display (osd) information generation camera, osd information synthesis terminal, and osd information sharing system including the same.
Matusek (U.S. Patent Application Publication No. 2017/0220816); Methods and apparatus for using video analytics to detect regions for privacy protection within images from moving cameras.
Li (U.S. Patent No. 10,395,056); Protecting privacy of digital images.
Nyström (U.S. Patent Application Publication No. 2019/0340731); Method, device and system for a degree of blurring to be applied to image data in a privacy area of an image.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364.  The examiner can normally be reached on Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613